CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETED
ASTERISKS [*], HAS BEEN OMITTED PURSUANT TO RULE 24B-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED BECAUSE IT IS BOTH (I) NOT MATERIAL and (II)
WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED    
Execution Version
    









SECOND AMENDED AND RESTATED LIGNITE MINING AGREEMENT
among
CADDO CREEK RESOURCES COMPANY, L.L.C.,
ADA CARBON SOLUTIONS (OPERATIONS), LLC,
MARSHALL MINE, LLC and
THE NORTH AMERICAN COAL CORPORATION
dated as of September 30, 2020











--------------------------------------------------------------------------------



TABLE OF CONTENTS

SECTION 1.DEFINITIONS2SECTION 2.TERM; PERMIT RESERVES AND POST-MINING
RECLAMATION52.1TERM52.2PERMIT REVISIONS AND POST-MINING
RECLAMATION52.3RESERVED52.4RESERVED52.5RESERVED52.6RESERVED5SECTION 3.DELIVERY
OF LIGNITE; TASK ORDER SERVICES53.1DELIVERY OF LIGNITE53.2TASK ORDER
SERVICES5SECTION 4.THE WORK64.1COMPONENTS OF THE WORK64.2PERMIT
REVISIONS64.3POST-MINING RECLAMATION WORK7SECTION 5.RESERVED7SECTION 6.MINE
FINANCIAL ARRANGEMENTS76.1CERTAIN OWNER RESPONSIBILITIES76.2CERTAIN CONTRACTOR
RESPONSIBILITIES86.3WORKING CAPITAL86.4ELECTRIC POWER86.5OWNER’S FAILURE TO
PROVIDE MINE FINANCIAL ARRANGEMENTS96.6INVENTORY9SECTION
7.COMPENSATION97.1COMPENSATION PRIOR TO THE EFFECTIVE DATE97.2COMPENSATION TO
CONTRACTOR9SECTION 8.INSURANCE148.1CONTRACTOR’S INSURANCE148.2SUBCONTRACTOR’S
INSURANCE148.3OWNER AS AN ADDITIONAL INSURED148.4CONTRACTOR'S CERTIFICATE OF
INSURANCE148.5OWNER'S INSURANCE158.6CONTRACTOR AS AN ADDITIONAL
INSURED158.7OWNER'S CERTIFICATE OF INSURANCE15SECTION 9.RESERVED16SECTION
10.RECORDS AND AUDITS1610.1RECORDS1610.2EXAMINATION OF BOOKS AND
RECORDS1610.3PERIODIC INSPECTIONS AND MEETINGS16




--------------------------------------------------------------------------------

    

SECTION 11.BILLING AND PAYMENT1711.1MONTHLY INVOICES17SECTION
12.RESERVED18SECTION 13.FORCE MAJEURE1813.1GENERAL1813.2DEFINITION18SECTION
14.CONDUCT OF OPERATIONS1914.1CONTRACTOR’S CONDUCT OF
OPERATIONS1914.2CONTRACTOR’S PERFORMANCE1914.3EQUIPMENT19SECTION 15.DEFAULTS;
REMEDIES2015.1CONTRACTOR DEFAULT2015.2REMEDY OF OWNER UPON CONTRACTOR
DEFAULT2115.3LIMITATIONS ON OWNER’S RIGHTS UNDER SECTION 152215.4OWNER
DEFAULT2215.5REMEDY OF CONTRACTOR UPON OWNER DEFAULT2415.6LIMITATIONS ON
CONTRACTOR’S RIGHTS UNDER SECTION 1524SECTION 16.EFFECT OF WAIVER24SECTION
17.DISPUTE RESOLUTION25SECTION 18.RESERVED25SECTION 19.ASSIGNMENT25SECTION
20.NOTICES26SECTION 21.REPRESENTATIONS AND WARRANTIES OF CONTRACTOR, OWNER AND
NORTH AMERICAN COAL27SECTION 22.PROPRIETARY AND CONFIDENTIAL DATA; PUBLICATIONS
AND PHOTOGRAPHS2922.1PROPRIETARY AND CONFIDENTIAL DATA2922.2PUBLIC
DISCLOSURES3022.3DAMAGES FOR DISCLOSURE30SECTION 23.WAIVERS, REMEDIES AND
AMENDMENTS3023.1EXCLUSIVE REMEDIES; LIMITATIONS ON
DAMAGES3023.2AMENDMENTS31SECTION 24.GOVERNING LAW31SECTION 25.RELATIONSHIP OF
THE PARTIES31SECTION 26.LIMITATIONS OF CONTRACTOR’S FUNCTIONS32SECTION
27.MISCELLANEOUS3327.1HEADINGS NOT TO AFFECT CONSTRUCTION; GENDER3327.2ENTIRE
AGREEMENT3327.3SEVERABILITY3327.4EXPENSES3327.5ATTORNEYS’ FEES33

-ii-




--------------------------------------------------------------------------------

    

27.6PREPARATION3427.7EXHIBITS3427.8SURVIVAL3427.9SIGNATURE34SECTION
28.RESERVED34SECTION 29.UNIFORM ROUNDING PRACTICE34

-iii-





--------------------------------------------------------------------------------



EXHIBITS
Exhibit A    Map Depicting the Eight Mile Area of Interest
Exhibit B    Rate Sheet
Exhibit C    Form of Task Order
Exhibit D    Owner Equipment
Exhibit E    Inventory Values
Exhibit F    Example of Progress Payment Calculation
Exhibit G    Examples of Major Repairs







-iv-




--------------------------------------------------------------------------------

    
SECOND AMENDED AND RESTATED LIGNITE MINING AGREEMENT
THIS SECOND AMENDED AND RESTATED LIGNITE MINING AGREEMENT (“Agreement”) is made
and entered into as of the 30th day of September, 2020, among CADDO CREEK
RESOURCES COMPANY, L.L.C., a Nevada limited liability company with offices at
3900 FM 1186, Marshall, Texas 75672 (“Contractor”), MARSHALL MINE, LLC, a
Delaware limited liability company with offices at 8051 E. Maplewood, Suite 210,
Greenwood Village, CO 80111 (“Owner”), THE NORTH AMERICAN COAL CORPORATION, a
Delaware corporation with offices at 5340 Legacy Drive, Suite 300, Plano, Texas
75024 (“North American Coal”) and ADA CARBON SOLUTIONS (OPERATIONS), LLC, a
Delaware limited liability company with offices at 8051 E. Maplewood, Suite 210,
Greenwood Village, CO 80111 (“ADA”).
W I T N E S E T H T H A T:
WHEREAS, ADA has agreed to acquire the membership interests of Owner
(“Acquisition”) from Cabot Norit Americas, Inc. (“Cabot”), a Delaware
corporation, pursuant to a certain membership interest purchase agreement
between ADA and Cabot (the “Purchase Agreement”); and
WHEREAS, Owner owns or controls (by lease, sublease, fee ownership or otherwise)
certain commercially recoverable lignite reserve properties located near
Marshall, Harrison County, Texas (the “Eight Mile Reserves”) and acquired
certain additional reserves within the area delineated on the map in Exhibit A
attached hereto (the “Eight Mile Area of Interest”), which Owner utilized as a
source of lignite supply; and
WHEREAS, Owner and Contractor were Parties to a Lignite Mining Agreement, dated
as of September 22, 2009, as amended (the “LMA”); and
WHEREAS, Owner and Contractor restated the LMA pursuant to an Amended and
Restated Lignite Mining, dated as of May 8, 2019 (the “Amended and Restated
LMA”); and
WHEREAS, Owner and Contractor desire to amend and restate the Amended and
Restated LMA;
WHEREAS, ADA and Owner desire to permanently cease the mining and delivery of
lignite pursuant to this Agreement and commence final reclamation at the mine
associated with the Eight Mile Reserves (the “Mine”); and
WHEREAS, Owner desires to engage Contractor to perform certain Mine permit
revision work and final Mine reclamation work at the Mine.
NOW, THEREFORE, in consideration of the foregoing and the covenants and
agreements of the Parties as herein set forth, Owner hereby engages Contractor
to, and Contractor hereby agrees to, perform certain Mine permit revision work
and to perform final Mine reclamation work until the reclamation bond for the
Mine has been released and the Mine
1

--------------------------------------------------------------------------------

    
has closed (the “Post-Mining Reclamation”), and Owner hereby agrees to pay for
the Work performed during the term of this Agreement, for the compensation and
upon the other terms and conditions hereinafter set forth:
Section 1.Definitions
As used in this Agreement, the following terms, whether in the singular or
plural, shall have the following meanings:
“2023 Fee” shall have the meaning set forth in Section 7.2(c).
“2024 Fee” shall have the meaning set forth in Section 7.2(c).
“2025-2030 Fee” shall have the meaning set forth in Section 7.2(c).
“Acquisition” shall have the meaning set forth in the recitals.
“ADA” shall have the meaning set forth in the preamble.
“Adjusted Aggregate Cubic Yards” shall have the meaning set forth in Section
7.2(b)(iii).
“Adjusted Total Progress Payment” shall have the meaning set forth in Section
7.2(b)(iii).
“Affiliate” shall mean, as to any person, any other person that, directly or
indirectly, controls, is controlled by or is under common control with such
person or is a director or officer of such person. For purposes of this
definition, the term “control” (including the terms “controlling,” “controlled
by” and “under common control with”) of a person means the power to direct or
cause the direction of the management and policies of such person, whether
through the ownership of voting stock or ownership interests, by contract or
otherwise.
“Aggregate Cubic Yards” shall have the meaning set forth in Section 7.2(b)(ii).
“Agreed Damages” shall have the meaning set forth in Section 23.1.2.
“Agreement” shall have the meaning set forth in the introductory paragraph.
“Amended and Restated LMA” shall have the meaning set forth in the recitals.
“Applicable Laws” shall mean all applicable laws, ordinances, statutes, codes,
rules, regulations, permits, orders, judgments and decrees or judicial or agency
interpretation of the United States of America, the States of Delaware, Nevada,
and Texas, or any of the subdivisions of such States, or any other political
subdivision, agency or instrumentality as such laws are in effect on the
Effective Date and as such laws may be amended, enacted or adopted from time to
time.
“Approved Permit Revision” shall have the meaning set forth in Section 4.2(a).
“Authorized Representative” shall have the meaning set forth in Section 20.
“Baseline Survey” shall have the meaning set forth in Section 7.2(b)(ii)
2

--------------------------------------------------------------------------------

    
“Business Day” shall mean any day of the year, other than a Saturday, Sunday or
a day when United States national banks are closed.
“Cabot” shall have the meaning set forth in the recitals.
“Compensation” shall have the meaning set forth in Section 7.
“Contractor Default” shall have the meaning set forth in Section 15.1.1.
“Contractor Equipment” shall mean all equipment other than Owner Equipment that
is necessary to perform the Work.
“Cost Savings” shall have the meaning set forth in Section 4.2(a).
“Day” shall mean a calendar day.
“Demobilization Costs” shall have the meaning set forth in Section 7.2(e).
“Effective Date” shall mean September 30, 2020, the date on which ADA
consummates the Acquisition.
“Eight Mile Area of Interest” shall have the meaning set forth in the second
Whereas clause.
“Eight Mile Reserves” shall have the meaning set forth in the second Whereas
clause.
“Final Topo” shall have the meaning set forth in Section 7.2(b)(ii).
“Fixed Fee” shall mean the total amounts due to Contractor pursuant to Sections
7.2(a), 7.2(b), and 7.2(c), which initially equals $19,650,000, and excluding
any other potential costs set out in the Agreement, including but not limited to
Sections 7.2(d) and (e), or potential savings as set out in the Agreement.
“Force Majeure” shall have the meaning set forth in Section 13.2.
“GAAP” shall mean generally accepted accounting principles in the United States,
consistently applied.
“Inclement Weather Per Diem Payment” shall have the meaning set forth in Section
7.2(d).
“Infrastructure” shall mean all infrastructure necessary for the Work,
including, without limitation, roads, buildings, water, water management
structures, sub-stations, other utility connections, graded surfaces and other
improvements to land.
“Major Repairs” shall have the meaning set forth in Section 7.2(e).
“LMA” shall have the meaning set forth in the third Whereas clause.
“Mine” shall have the meaning set forth in the recitals.
“Mobilization Fee” shall have the meaning set forth in Section 7.2(a).
3

--------------------------------------------------------------------------------

    
“Month” shall mean a calendar month.
“Monthly” shall mean with the frequency of a Month.
“Monthly Survey” shall have the meaning set forth in Section 7.2(b)(ii).
“North American Coal” shall have the meaning set forth in the preamble.
“Owner” shall have the meaning set forth in the introductory paragraph.
“Owner Cost Savings” shall have the meaning set forth in Section 4.2(a)
“Owner Default” shall have the meaning set forth in Section 15.4.1.
“Owner Equipment” shall have the meaning set forth in Section 6.1.
“Parties” shall mean Contractor, Owner and, where applicable, North American
Coal.
“Per Diem Payments” shall mean the collective reference to the Inclement Weather
Per Diem Payment and the Per Diem Permit Delay Payment.
“Per Diem Permit Delay Payment” shall have the meaning set forth in Section
7.2(d).
“Permit Revisions” shall have the meaning set forth in Section 4.2(a).
“Post-Mining Reclamation” shall have the meaning set forth in the Now, Therefore
clause.
“Progress Payment” shall have the meaning set forth in Section 7.2(b).
“Quarterly Fees” shall mean, collectively, the 2023 Fee, the 2024 Fee and the
2025-2030 Fee.
“Reclamation Bond Reduction Work” shall have the meaning set forth in Section
4.2(c).
“RRC” shall have the meaning set forth in Section 4.2(a).
“Task Order Services” shall have the meaning set forth in Section 3.2.
“Total Progress Payment” shall have the meaning set forth in Section 7.2(b)(i).
“Uniform Rounding Practice” shall mean the following rounding practice with
respect to numerical amounts: When the number to the right of the relevant
number is four (4) or less, the relevant number shall remain unchanged. When the
number to the right of the relevant number is five (5) or more, the relevant
number shall be increased to the next higher number. Unless otherwise agreed by
the Parties, the relevant number shall be the fourth (4th) place to the right of
the decimal.
“Work” shall mean the work to be performed hereunder, excluding Task Order
Services.
4

--------------------------------------------------------------------------------

    
Section 2.Term; Permit Revisions and Post-Mining Reclamation
2.1    Term
2.1.1    The term of this Agreement shall begin on September 22, 2009 and
continue until the Post-Mining Reclamation is completed and the reclamation bond
for the Mine has been released, unless terminated earlier pursuant to other
provisions of this Agreement. For the avoidance of doubt, any work, services, or
mining performed prior to the Effective Date shall be pursuant to the terms of
the Amended and Restated LMA as they existed prior to the Effective Date, and
any work, services, or reclamation performed on or after the Effective Date
shall be pursuant to the terms of this Agreement.
2.1.2    The termination or expiration of this Agreement shall not release
either Party from any obligations, payments or liabilities of such Party that
accrued or arose during the term of this Agreement or as a result of operations,
duties, obligations or responsibilities under this Agreement performed prior to
such termination or expiration.
2.2    Permit Revisions and Post-Mining Reclamation
Owner hereby agrees to pay for, and Contractor hereby agrees to perform, Work in
accordance with Section 4.2 and Section 4.3.
2.3    [Reserved.]
2.4    [Reserved.]
2.5    [Reserved.]
2.6    [Reserved.]
Section 3. Delivery of Lignite; Task Order Services
3.1    Delivery of Lignite
To the extent such delivery of lignite does not interfere with Contractor’s
ability to perform the Post-Mining Reclamation, Owner hereby agrees to accept
from Contractor and pay for, and Contractor hereby agrees to use commercially
reasonable efforts to deliver to Owner, in accordance with the terms of this
Agreement, lignite from the stockpile of the Mine utilizing the equipment at the
rates set forth on Exhibit B. Owner shall notify Contractor in writing of the
number of Tons of lignite that Owner shall require prior to any such delivery.
3.2    Task Order Services
In addition to receiving any lignite in accordance with Section 3.1, Owner
hereby agrees to pay Contractor for any services other than the Work at the
rates set forth on Exhibit B. The scope of any such services (“Task Order
Services”) shall be agreed by the Parties on a task order in the form of Exhibit
C. To the extent Owner requests that Contractor oversee the disassembly
5

--------------------------------------------------------------------------------

    
and/or packing of the dragline, this work shall be completed pursuant to a task
order, which shall include a profit element not to exceed [*] percent of the
cost related to disassembly and/or packing of the dragline.
Section 4.The Work
4.1    Components of the Work
The Work performed pursuant to this Agreement shall consist of the Mine permit
revision process and the Post-Mining Reclamation, which includes, but is not
limited to, spoil leveling, pit and ramp backfill, final grading, clearing and
grubbing, oxidized material removal and replacement, mine road reclamation, pond
backfill and removal, the dragline walkway construction and the relocation of
the dragline from the active pit to the facilities site, facilities disassembly
and removal/disposal only to the extent retention of such facilities is not
permitted in the Permit Revisions, revegetation, revegetation maintenance, water
management/monitoring, site security, and all related and ancillary work
associated with the foregoing (except to the extent such work is no longer
necessary due to an Approved Permit Revision), as well as any Task Order
Services.
4.2    Permit Revisions
(a)Contractor shall perform Mine permit revision work and Mine reclamation work
allowed under the current permit. Contractor shall use commercially reasonable
efforts to complete at least seventy-five percent (75%) of the dirt Work to be
performed by the dragline and bulldozers permitted to be performed under the
current Mine permit within twenty-one (21) Months of the Effective Date. At a
time determined by Contractor after non-binding consultation with Owner,
Contractor shall submit an application to the Railroad Commission of Texas (the
“RRC”) requesting the below Mine permit revisions (the “Permit Revisions”),
which the Parties anticipate will occur not more than 120 days after Effective
Date. The Parties agree that the cost savings associated with each Permit
Revision (“Cost Savings”), for purposes of allocating Cost Savings to Owner, is
as set forth below, except as noted in Section 4.2(b). To the extent the RRC
finally approves a Permit Revision and any applicable appeal period has lapsed
without an appeal (such approved Permit Revision, the “Approved Permit
Revision”), Owner shall receive [*] of the Cost Savings associated with that
Permit Revision (the “Owner Cost Savings”); provided that the Owner Cost Savings
shall not exceed $2,200,000 in the aggregate. Owner shall, at its cost, use
commercially reasonable efforts to promptly take, or cause to be taken, all
actions and to do, or cause to be done, all things necessary, proper or
advisable to assist Contractor in preparing and submitting the Mine permit
revision application and in obtaining RRC approval with respect to the Permit
Revisions; provided that this shall not obligate Owner to engage or hire any
third-party attorneys, accountants, experts, or consultants. To the extent that
the RRC has not approved the Permit Revisions within [*] after the Effective
Date, Contractor shall have an additional sixty (60) day period to pursue such
revisions while also, if desired,
6

--------------------------------------------------------------------------------

    
seeking Owner’s consent to continue efforts to secure such revisions. To the
extent the RRC does not approve the Permit Revisions within this time period or
the longer period, if any, agreed to in writing by Owner, the Permit Revision
application shall be revised to remove the Permit Revision causing such delay
or, to the extent the Permit Revision application cannot be severed, the Permit
Revision application shall be withdrawn.

Permit RevisionCost Savings[*][*][*][*][*][*][*][*]



(b)To the extent the RRC partially approves any Permit Revision ([*]),
Contractor shall re-calculate the applicable Cost Savings in an objective manner
mutually acceptable to Contractor and Owner.
(c)Upon Owner’s request, not to exceed an administratively reasonable number of
times per year, Contractor shall file with the RRC in the appropriate manner and
form necessary to effectuate such request (along with any required supporting
documentation) for a reduction in the Owner’s reclamation bond obligation under
the Mine Permit (the “Reclamation Bond Reduction Work”). Contractor in
performing the Reclamation Bond Reduction Work will submit to the RRC the [*]
bond calculation to Owner allowed under current laws and regulations and shall
consult with Owner prior to any submittal to the RRC regarding the calculation
and the potential bond reduction.
4.3    Post-Mining Reclamation Work
Contractor shall perform all Work necessary to complete the Post-Mining
Reclamation in accordance with the Mine permit as amended by the Approved Permit
Revisions.
Section 5.[Reserved.]
Section 6.Mine Financial Arrangements
6.1    Certain Owner Responsibilities
Owner shall provide to Contractor, free of any rent or other usage payment but
exclusive of operation and maintenance costs other than as provided in Section
7.2(a), all permits, bonds, the insurance required under Section 8.5, the
equipment currently located at the Mine that is identified on Exhibit D (“Owner
Equipment”), existing Infrastructure and electric power (until Owner’s
termination of the existing Panola Harrison electrical service agreement, which
Owner anticipates will be [*] months after the Effective Date) required for the
Work to be completed pursuant to this Agreement in accordance with the terms
hereof; provided that Owner shall have
7

--------------------------------------------------------------------------------

    
no obligation to maintain the existing Infrastructure except to the extent that
such Infrastructure is damaged by an event of Force Majeure and Contractor
requires such Infrastructure to be repaired to its pre-Force Majeure condition
or a lesser condition specified by Contractor to enable Contractor to perform
the Work, in which case Owner shall pay the cost of such repair. To the extent
any piece of Owner Equipment is no longer available to perform the Work, the
Parties shall meet and discuss in good faith whether (i) Owner shall provide a
replacement piece of equipment reasonably acceptable to Contractor, which shall
be of a similar type and in substantially the same condition as the underlying
Owner Equipment or (ii) Contractor shall rent or otherwise acquire such
replacement piece of equipment.
Owner shall reimburse Contractor for all of the Direct Costs set forth in
Section 7.2(e). For the avoidance of doubt Contractor shall have no obligation
to provide any payment to Owner of any other funding or security, or incur or
guaranty any indebtedness, lease or similar obligation, related to Owner’s
obligations under this Section 6.
6.2    Certain Contractor Responsibilities
Except as otherwise provided herein, Contractor shall, for the Compensation set
forth herein but otherwise at its expense, provide all Contractor Equipment,
supplies and personnel (including any contractors, subcontractors, consultants,
attorneys, or agents subject to Section 7.2(e)) necessary to perform the Work as
well as the insurance required under Section 8.
6.3    Working Capital
Contractor shall provide all working capital required for Contractor to perform
all Work pursuant to this Agreement.
6.4    Electric Power
Contractor shall bear all electricity costs, including demand charges and energy
charges, associated with the operation of the dragline at the Mine and metered
facilities at the Mine. Upon Contractor’s suspension of its dragline operations
at the Mine, Owner shall pay all electricity costs, including demand charges and
energy charges, associated with the Mine, including all unpaid demand charges
and other amounts owed due to early termination of Owner’s contract with
Panola-Harrison Electric Cooperative, Inc. which shall include, but not be
limited to, upon the suspension of the dragline operations, the “Minimum Monthly
Bill” set forth in paragraph No. 5(c) and Appendix B of that certain Electric
Service Agreement, dated as of October 31, 2014, by and between Panola-Harrison
Electric Cooperative, Inc. and Owner; provided that Contractor shall bear any
costs to remove the mine substation and the dragline powerline attached to the
[*] substation; provided further that Contractor shall provide a credit to Owner
in each Monthly invoice to cover a proportionate usage/energy charge of
electricity consumed by the operation of any pumps by Contractor at the Mine.
Such usage will be determined by Contractor’s usage meters. For the avoidance of
doubt, Owner’s obligation to pay all electricity costs shall expire upon the
effective termination of Owner’s contract with the Panola-Harrison Electric
Cooperative and Owner’s payment of all amounts owed thereunder.
8

--------------------------------------------------------------------------------

    
6.5    Owner’s Failure To Provide Mine Financial Arrangements
If Owner fails to provide any of the Owner Equipment at the Mine or
Infrastructure contemplated by this Section 6 or if Owner fails to perform
Owner’s other obligations hereunder and as a consequence, Contractor is unable
to perform the Work as required by this Agreement, Contractor shall be deemed to
have fulfilled its obligations under this Agreement if it produces the Work that
Contractor can reasonably produce from time to time and no Contractor Default
under Section 15.1.1(a) shall be deemed to occur to the extent caused by such
Owner’s failure.
6.6    Inventory
Owner shall provide the supplies inventory acquired pursuant to the Acquisition
for the Work to be performed hereunder; provided that Owner shall have no
obligation to supplement such inventory acquired pursuant to the Acquisition
over the term of the Agreement. Except as set forth below, Contractor shall use
such inventory as needed for the Work and Contractor shall provide a credit to
Owner in the applicable Monthly invoice for Contractor’s proportionate usage of
any such inventory part based on the value as reflected in Exhibit E of this
Agreement; provided that Contractor shall have the discretion to use its own
inventory to Contractor or inventory provided by third-parties to the extent
such inventory is, in Contractor’s opinion, likely to have a lower all-in cost
to Contractor; provided further that Contractor shall provide advanced notice to
Owner of Contractor’s intention to obtain any inventory set forth on Exhibit E
from a third-party in order to provide Owner with the opportunity to provide
such inventory at a price equal to, or less than, such third-party’s offer.
Section 7.Compensation
7.1    Compensation Prior to the Effective Date
Contractor agrees that Cabot is the primary payor of Compensation payable to
Contractor for performance under the Amended and Restated LMA prior to the
Effective Date, including the Demobilization Costs set out in Section
7.2(e)(vi).
7.2    Compensation to Contractor
Owner shall pay all costs associated with the items it is obligated to provide
under Section 6.1. Commencing on the Effective Date, Owner shall pay Contractor
in accordance with Section 11 an amount that equals the sum of (a) the
Mobilization Fee (Section 7.2(a)), (b) the Progress Payments (Section 7.2(b)),
(c) the Quarterly Fees (Section 7.2(c)), (d) the Per Diem Payments (Section
7.2(d)), (e) the Direct Costs (Section 7.2(e)) and the rates associated with any
Task Order Services (Section 3.2). All amounts payable by Owner during the term
of the Agreement under this Section 7.2 shall constitute the “Compensation.”
Compensation paid to Contractor during the term of the Agreement shall not be
adjusted to account for inflation or deflation of any kind. For the avoidance of
doubt, if the Work continues, for any reason, past the last Quarterly Fee
payment, the only Compensation payable to Contractor will be Direct Costs and,
if applicable, any remaining Progress Payments. For the further avoidance of
doubt, while the initial amount of Compensation under Section 7.2(a), Section
7.2(b), and Section 7.2(c) equals the Fixed Fee, the Parties agree and
acknowledge that other provisions in this Agreement may change the ultimate
amount of Compensation due and payable to Contractor, including, but
9

--------------------------------------------------------------------------------

    
not limited to, Per Diem Payments, Direct Costs, Task Order Services, and
Approved Permit Revisions.
(a)Mobilization Fee
Owner shall pay to Contractor a mobilization fee (the “Mobilization Fee”) in an
aggregate amount of [*] to be payable in four quarterly installments of [*];
provided that if the Permit Revisions are not classified or processed by the RRC
as a significant revision to the Mine permit, then the Mobilization Fee shall be
reduced by [*] which reduction shall be pro-rated on the remaining quarterly
installments (or in the event all quarterly installments of the Mobilization Fee
have been paid as a [*] credit on Owner’s next [*] invoices). Owner shall pay
the first $[*] installment of the Mobilization Fee within seven (7) days of the
Effective Date and the remaining three (3) installments of the Mobilization Fee
shall be included in the Monthly invoice of the first month of the next three
successive calendar quarters after the Effective Date.
(b)Progress Payments
(i)During the term of the Agreement, Owner shall pay to Contractor progress
payments (each such payment, a “Progress Payment”) in an aggregate amount up to
[*] (such total amount, the “Total Progress Payment”); provided that at the time
of any Approved Permit Revision the Total Progress Payment shall be reduced by
the Owner Cost Savings for any applicable Approved Permit Revision, provided
that the aggregate amount of reductions to the Total Progress Payment shall not
exceed $2,200,000.
(ii)Within five (5) Business Days of the Effective Date, Contractor shall
conduct an initial drone survey of the Mine (the “Baseline Survey”). Owner shall
have the right to have a representative present to observe the Baseline Survey.
Within thirty (30) days after the Baseline Survey is completed, Contractor shall
deliver to Owner the final Mine reclamation design topography map (the “Final
Topo”). The Final Topo shall be compared to the Baseline Survey to determine, in
accordance with good mine engineering practice, the total cubic yards of
material to be moved (the “Aggregate Cubic Yards”) in connection with the Work.
For the avoidance of doubt, the Aggregate Cubic Yards shall exclude any
materials that are moved that do not reduce the Aggregate Cubic Yards.
On the last working day of each month (or, in the sole discretion of Contractor,
towards the last working day of each month in the event of inclement weather),
Contractor shall perform a drone survey (the “Monthly Survey”), which Owner
shall have the right to observe. Contractor shall compare each Monthly Survey to
the prior Month’s Monthly Survey, the Baseline Survey, and Final Topo to
determine the percentage completion of work during each Month, which shall be
measured in cubic yards.
(iii)With respect to each Month, Owner shall pay the earned percentage of the
Total Progress Payment in accordance with the following formula:
10

--------------------------------------------------------------------------------

    
Monthly Progress Payment = (A/B) multiplied by the Total Progress Payment ([*])
Where:
A =    the total cubic yards handled that reduce the Aggregate Cubic Yards
remaining in the particular Month, and
B =     the Aggregate Cubic Yards.
In respect of any Month in which Contractor implements a change in Work plan
(not included in the Permit Revisions) that reduces the Aggregate Cubic Yards,
the total amount of cubic yards eliminated to achieve Final Topo will be removed
from the denominator “B” above, resulting in an increased Monthly payment to
Contractor for such Month; provided that if such change in Work plan is not
approved by the RRC, at the time when the RRC would customarily approve such a
change in the Work plan, and Post-Mining Reclamation Work is delayed more than
60 days due to Work necessary to correct such change in Work plan (or any order,
recommendation, or advice opinion or letter by the RRC to suspend or cease work
until such change is corrected), Contractor will be responsible for Owner’s
actual out-of-pocket expenses due to such delay including, but not limited to,
reclamation bond premiums and costs (such as capital reserve costs) as well
other land holding costs in an aggregate amount not to exceed [*].
Contractor shall provide to Owner copies of the Baseline Survey, the Final Topo
and each Monthly Survey, as well as any Work plan that is relied upon pursuant
to the paragraph above.
To the extent an Approved Permit Revision is obtained, Contractor shall adjust
the Aggregate Cubic Yards based on comparing the recent Monthly Survey to the
Final Topo, incorporating the updated Aggregate Cubic Yards as the denominator
“B” above for such Progress Payment calculations. To the extent an Approved
Permit Revision is obtained, Contractor shall adjust the Aggregate Cubic Yards
based on comparing the recent Monthly Survey to the Final Topo, incorporating
the updated Aggregate Cubic Yards (the “Adjusted Aggregate Cubic Yards”) as the
denominator “B” above for such Progress Payment calculations. Further,
Contractor shall adjust the Total Progress Payment to reflect the remaining
balance after deducting all prior Monthly Progress Payments and Owner Cost
Savings (the “Adjusted Total Progress Payment”). With respect to each Month
after the Approved Permit Revisions are obtained, Owner shall pay the earned
percentage of the Adjusted Total Progress Payment in accordance with the
following formula:
Monthly Progress Payment = (A/B) multiplied by the Adjusted Total Progress
Payment ([*] subtracted by all prior Monthly Progress Payments and Owner Cost
Savings)
Where:
A =    the total cubic yards handled that reduce the Adjusted Aggregate Cubic
Yards remaining in the particular Month, and
B =     the Adjusted Aggregate Cubic Yards.
Examples (for explanatory purposes only) of the Progress Payment calculation (as
well as payment adjusted by an Approved Permit Revision) are attached as Exhibit
F.
11

--------------------------------------------------------------------------------

    
(c)Quarterly Fees
(i)Commencing January 1, 2023 and on the first day of each following calendar
quarter in the year 2023 thereafter, Owner shall pay to Contractor a quarterly
fee in the amount of [*] (the “2023 Fee”);
(ii)Commencing January 1, 2024 and on the first day of each following calendar
quarter in the year 2024 thereafter, Owner shall pay to Contractor a quarterly
fee in the amount of [*] (the “2024 Fee”);
(iii)Commencing January 1, 2025 and on the first day of each following calendar
quarter for the years 2025 through 2030, Owner shall pay to Contractor a
quarterly fee in the amount of [*] (the “2025-2030 Fee”).
(d)Contingency Payments
(i)Contractor shall diligently conduct the Work without suspension (except for
Force Majeure, rain days, or to the extent allowed under Section 6.5 or Section
15) for the first 365 Days after the Effective Date. To the extent not limited
by the foregoing clause, if Contractor elects to suspend its field Work
activities due to the lack of Work that can be accomplished without interfering
with the Work as contemplated after acceptance of the Permit Revisions prior to
RRC approval of any Permit Revisions, Owner shall pay Contractor a per diem
payment of [*] (the “Per Diem Permit Delay Payment”) for each day the field
activities are suspended; provided that such Per Diem Permit Delay Payments
shall not exceed $[*] in the aggregate. Contractor shall provide Owner with at
least thirty (30) days advanced written notice prior to any anticipated
potential impact due to the RRC’s failure to approve any Permit Revisions.
(ii)Commencing in 2021, if total precipitation exceeds 0.5 inches or more in any
Day (rain day) more than 34 times, Owner shall pay Contractor a per diem amount
of [*] for each rain day in excess of 34 days (the “Inclement Weather Per Diem
Payment”); provided that such Inclement Weather Per Diem Payments shall not
exceed [*] in the aggregate for all years. Contractor shall provide Owner with
written notice when rain days in any year exceed 34.
Contractor shall not be entitled to a Per Diem Permit Delay Payment and an
Inclement Weather Per Diem Payment on the same Day. Notwithstanding anything to
the contrary, Contractor shall not be entitled to any Per Diem Payments to the
extent Contractor has completed dirt Work.
(e)Direct Costs
For the purpose of this Agreement and except as otherwise expressly stated,
“Direct Costs” shall mean the costs actually incurred in accordance with GAAP
each Month by Contractor performing its obligations under this Agreement related
to the following:
(i)Contractor’s out-of-pocket third-party attorney’s costs, third-party expert’s
costs and other third-party legal expenses to the extent there is a public
hearing, a
12

--------------------------------------------------------------------------------

    
hearing on the merits or any litigation relating to the Permit Revisions, in
each case, Contractor shall consult with Owner regarding selection of such
third-parties and the potential or expected cost in advance of engaging or
incurring such cost; provided that [*] is a mutually acceptable legal counsel
for purposes of this Section 7.2(e)(i);
(ii)[*] of any Owner Equipment “Major Repairs” (excluding any “Major Repairs”
necessitated by Contractor’s negligence) actual costs in excess of [*]; provided
that the costs incurred by Owner or its Affiliates with respect to the Major
Repairs shall not exceed the aggregate amount of the Owner Cost Savings;
(iii)Security services provided for the Mine and Mine facilities;
(iv)Actual costs of mine permit fees and mine reclamation bonding costs;
(v)Any property taxes and other fees imposed by any governmental authority,
however, this shall exclude any fees or penalties imposed on the Owner, the Mine
or the Contractor due to the Contractor’s negligence, non-compliance with any
permit requirements, or non-compliance with the Federal Mine Safety and Health
Act of 1977, as amended or notice of violations from the Texas Commission on
Environmental Quality;
(vi)Contractor’s demobilization costs, vacation payout costs and
severance-related costs and expenses as provided in the Agreement, whether
incurred by Contractor before or after termination of the Agreement
(“Demobilization Costs”) in the aggregate amount of [*]. To the extent each of
the following installments have not been paid by Cabot before the dates
indicated, Owner shall pay each of the installments on the dates indicated: (i)
[*]; provided that no additional Demobilizations Costs will accrue (or be the
responsibility or liability of Owner) after the Effective Date;
(vii)all costs associated with repairs to Infrastructure only to the extent
specified in Section 6.1;
(viii)all costs associated with preparing the dragline for long-term storage or
suspending or de-commissioning the dragline at the Mine, including [*] of all
costs, which shall not exceed [*] in the aggregate, related to the dragline
walkway construction and relocation of the dragline from the active pit to the
facilities site;
(ix)all out-of-pocket third-party attorney’s costs, third-party expert’s costs
and other third-party legal expenses associated with the Reclamation Bond
Reduction Work;
(x)all costs associated with Contractor’s renting or otherwise acquiring any
replacement equipment as set forth in Section 6.1;
(xi)all documented incremental costs incurred to complete the actual physical
dirt moving or physical reclamation work as a result of a change in any law or
regulation of any federal, state or local governmental authority or in any final
interpretation issued thereof by any court or administrative agency with
13

--------------------------------------------------------------------------------

    
jurisdiction over the Work after the date on which this Agreement was executed;
and
(xii)all costs incurred by Contractor to establish and record any conservation
easement or deed restriction, as well as to fund any endowment associated
therewith and fees of any steward thereof or, if a third party steward cannot be
secured, any costs incurred by Contractor to the extent Contractor is (A)
required to perform any additional compensatory mitigation, which could include
additional dirt work or modification of already-completed dirt work or an
addition of or change in vegetative cover or plantings, or (B) required to
purchase any mitigation credits.
Upon the Effective Date, Contractor shall assume the obligation to complete, at
its cost, up to [*] of Major Repairs. Major Repairs shall be defined as the
replacement or rebuilding of significant mechanical components that allows the
asset to reach its useful service life or to extend that life (the “Major
Repairs”). Major Repairs include, but are not limited to, the examples set forth
on Exhibit G. Any Major Repairs in excess of [*] shall be allocated equally
among Contractor and Owner subject to Section 7.2(e)(iv). Upon incurring Major
Repairs in the aggregate amount of [*], Contractor shall notify and consult with
Owner at the next Monthly meeting scheduled to occur pursuant to Section 10.3
regarding the status of any upcoming Major Repairs. Prior to commencing any
Major Repairs in excess of [*], the Parties shall meet and discuss in good faith
whether such Major Repair is necessary or whether a less expensive option is
available and acceptable to Contractor.
Any Direct Costs incurred by an Affiliate of Contractor and charged to
Contractor shall be included only at the cost to such Affiliate without addition
for any intercompany profit or service charge. The Direct Costs shall be paid by
Owner to Contractor upon receipt of Contractor’s invoice.
Section 8.Insurance
8.1    Contractor’s Insurance
Contractor shall obtain and maintain insurance of such available types, limits,
coverages and amounts and with such insurance carriers and agents as may
periodically be required, requested or approved by Owner applicable to the
Contractor Equipment and any Contractor-owned property at the Mine, the Work and
personnel at the Mine or utilized in connection therewith. Such insurance shall
include but shall not be limited to public liability, contractual liability,
fire insurance with extended coverage and additional extended coverage,
insurance covering physical damage to Contractor Equipment, and workers’
compensation insurance as required by law. Such insurance shall provide for such
deductible amounts as Contractor shall elect.
8.2    Subcontractor’s Insurance
Contractor shall instruct all of its contractors, subcontractors and any
Affiliate of Contractor engaged in work on or for the Mine to comply with the
applicable workers’ compensation laws of the State of Texas and to maintain such
other available insurance as Owner deems advisable.
14

--------------------------------------------------------------------------------

    
8.3    Owner as an Additional Insured
Owner shall be added as an additional insured (unless otherwise prohibited by
law), as to all insurance acquired by Contractor pursuant to this Agreement (if
prohibited by law, the policy shall contain a waiver of subrogation by the
insurer against the additional insured) but only with respect to liability
caused by an act or failure to act by Contractor.
8.4    Contractor’s Certificate of Insurance
Contractor shall, upon Owner’s request, procure from the company or companies
writing the insurance coverages required thereunder, certificates that such
insurance shall not be canceled or materially changed without thirty (30) Days’
advance notice to Owner. In the event of reduction in coverage, replacement or
cancellation, Contractor shall obtain equivalent coverage to replace the
policies so reduced or canceled. Contractor further agrees to furnish Owner upon
request from time to time with satisfactory evidence that such insurance in
keeping with the minimum requirements hereof is being properly maintained and,
when requested to do so, shall furnish Owner with certified copies of all
policies, endorsements and riders.
8.5    Owner’s Insurance
Owner shall obtain and maintain insurance of such available types, limits,
coverages and amounts and with such insurance carriers and agents as may
periodically be reasonably required by Contractor applicable to the Mine, the
Owner Equipment and the existing Infrastructure at the Mine. Such insurance
shall include but shall not be limited to public liability, contractual
liability, fire insurance with extended coverage and additional extended
coverage, insurance covering physical damage to Owner Equipment, Mine
reclamation bonds and workers’ compensation insurance as required by law. Such
insurance shall provide for such deductible amounts as Owner shall from time to
time elect.
8.6    Contractor as an Additional Insured
Contractor shall be added as an additional insured, as applicable (unless
otherwise prohibited by law), as to all insurance acquired by Owner pursuant to
this Agreement (if prohibited by law, the policy shall contain a waiver of
subrogation by the insurer against the additional insured) but only with respect
to liability caused by an act or failure to act by Owner.
8.7    Owner’s Certificate of Insurance
Owner shall, upon Contractor’s request, procure from the company or companies
writing the insurance coverages required thereunder, certificates that such
insurance shall not be canceled or materially changed without thirty (30) Days’
advance notice to Contractor. In the event of reduction in coverage, replacement
or cancellation, Owner shall obtain equivalent coverage to replace the policies
so reduced or canceled. Owner further agrees to furnish Contractor upon request
from time to time with satisfactory evidence that such insurance in keeping with
the minimum requirements hereof is being properly maintained and, when requested
to do so, shall furnish Contractor with certified copies of all policies,
endorsements and riders.
15

--------------------------------------------------------------------------------

    
Section 9.[Reserved.]
Section 10.Records and Audits
10.1    Records
Contractor agrees to maintain adequate records satisfactory to Owner in
connection with Direct Costs and Progress Payments hereunder, including, but not
limited to, the verification of all provisions under this Section 10. Contractor
further agrees to retain all such work records for a period of not less than
seven (7) Years after completion of such work.
10.2    Examination of Books and Records
Owner and its duly authorized representatives shall have the right at any time
on reasonable notice in writing to Contractor to examine the records and books
of account of Contractor relating to the computation of payments, Compensation
or other monies paid to Contractor by Owner under this Agreement, and to make
copies of or take extracts therefrom, subject to any Applicable Laws or
Contractor policies regarding employee records. Payment or payments under this
Agreement shall not be deemed a waiver of any rights of Owner to have any
payments due hereunder corrected. All exceptions, payment corrections, or other
matters identified in reviews of books and records shall be resolved by mutual
agreement of the Parties, and corrections, credits or additional charges shall
be included in the next regular Monthly invoice.
10.3    Periodic Inspections and Meetings
Owner, any of its Affiliates or the employees, agents or contractors of such
persons, shall, upon reasonable notice and in accordance with the requirements
of Applicable Law be afforded complete access to the Mine, the records
maintained under Section 10.1 and copies of any of Contractor’s environmental
and permitting materials, engineering studies, drone surveys, rain day records,
Major Repairs cost records and Demobilization Costs records. Prior to entering
the Mine site, Owner’s representative shall check in with appropriate personnel
at the entrance to the Mine site and access shall be allowed unless Contractor
determines such access would interfere with or disrupt Contractor’s performance
hereunder, in which case access shall be granted as soon as practicable
thereafter. Such inspection shall not be for any purpose or reserved right of
controlling the methods and manner of the performance of the work by Contractor
under this Agreement, but shall be to assure Owner that Contractor is performing
its obligations under this Agreement.
Owner and Contractor shall meet on a Monthly basis, virtually or at the Mine
site, to discuss the progress of the Permit Revisions, the progress of the Work,
any anticipated upcoming Direct Costs, and the status of any Major Repairs. On
an annual basis, Owner and Contractor shall meet, at a location and time to be
mutually agreed upon, to discuss the Work for the upcoming calendar year,
including to discuss the potential timing and amount of any projected Direct
Costs for the upcoming calendar year, along with a forecast of projected
Progress Payments; provided that this annual budget meeting may take the place
of the applicable Monthly status meeting between Owner and Contractor.
16

--------------------------------------------------------------------------------

    
Section 11.Billing and Payment
11.1    Monthly Invoices
On or before the [*] Day of each Month, Contractor shall furnish Owner with a
written invoice which sets forth the amount of the Compensation due Contractor
under Section 7 in the immediately preceding Month. The Monthly invoices shall
be in such form and detail as reasonably requested by Owner and shall provide
evidence of Contractor’s Monthly Survey and the calculation of the applicable
Progress Payment and any Direct Costs. Contractor shall furnish promptly such
additional documents and evidence as Owner may reasonably request in support of
such Monthly invoice.
(a)Owner shall pay Contractor the amount of such invoice within [*] Days of
Owner’s receipt of the same by wire transfer in immediately available U.S.
federal funds.
(b)All such billings and payments shall be subject to audit by Owner to the
extent provided by Section 10.1 and corrections and adjustments where necessary.
The correction and adjustment of any undisputed deficiencies shall be adjusted
on the next Monthly billing following determination of the amounts of such
undisputed deficiencies.
(c)If Owner disagrees with the amount of any invoice for any reason, Owner shall
immediately notify Contractor of such disagreement so that the difference may be
resolved before the date on which payment for such invoice is due. If Owner
fails to give such notification, or if Owner and Contractor resolve such
disagreement before the date payment is due, such invoice shall be paid in full
by Owner. If Owner gives such notification and Owner and Contractor do not
resolve such disagreement before the date payment is due, Owner shall pay the
amount of the invoice on the date payment is due. If Owner and Contractor are
not able to resolve the dispute within thirty (30) Days following the date on
which the disputed payment was due, the Parties shall resolve the dispute
pursuant to the provisions of Section 17. Upon resolution of the dispute,
Contractor shall immediately pay to Owner any portion of the disputed amount
that is owing, plus interest on such amount owed, accruing at [*]. Payment or
payments under this Section 11.1 shall not be deemed a waiver of any rights of
Owner to have the invoice hereunder corrected or an appropriate credit applied
to the next Monthly invoice following the determination of the amount of such
credit.
(d)To the extent Contractor agrees to sell water drawn from a surface pond to a
third-party, Contractor shall provide a credit to Owner in the applicable
Monthly invoice in an amount equal to [*] of the proceeds received from such
third-party during the applicable period. Contractor shall defend, indemnify and
save harmless Owner from and against all liability for all third-party claims,
demands, cause of action, or suits of any nature arising out of such sales by
Contractor; and this sentence shall not be limited by Section 23 and Section 25
of this Agreement.
17

--------------------------------------------------------------------------------

    


Section 12.[Reserved]
Section 13.Force Majeure
13.1    General
If either Party is rendered unable, wholly or in part, by Force Majeure (as
hereinafter defined) to carry out any of its obligations under this Agreement,
and if the Party experiencing a Force Majeure provides notice to the other Party
within five (5) Business Days after such Party is aware of the occurrence of
such Force Majeure, including a detailed explanation of such Force Majeure, then
the obligations of the Party giving such notice shall be suspended to the extent
made necessary by such Force Majeure from the inception of the Force Majeure and
during its continuance, but for no longer; provided, however, that the Party
giving such notice shall diligently use its best efforts to eliminate the cause
and effect of such Force Majeure insofar as possible with all reasonable
dispatch. No such event of Force Majeure shall excuse, alter or diminish the
obligation of Owner to make the payments provided for in Section 7.
13.2    Definition
The term “Force Majeure” as used in this Agreement shall mean any and all causes
beyond the reasonable control and without the fault or negligence of the Party
failing to perform provided that such Party uses reasonable diligence to avoid
or mitigate such failure to perform, such as acts of God, strikes, lockouts or
other industrial disturbances, labor disputes, labor or material shortages, acts
of the public enemy, wars, blockades, insurrections, riots, acts of terrorism,
any pandemic or epidemics and any government actions resulting from such
pandemic or epidemic, landslides, adverse geological conditions, faults in
lignite seams, lightning, hurricanes, tornadoes, earthquakes, fires, storms,
floods, washouts, major breakdowns of or damage to (a) Mine facilities, (b)
Owner Equipment or Contractor Equipment or (c) facilities, interruptions to or
contingencies of transportation, orders or acts of a military authority or civil
authority (including, without limitation, interruptions, whether by action or
inaction, by Federal, state or local governments or court orders, present and
future, or acts or failures to act of any regulatory body having proper
jurisdiction) and any other causes, whether of the kind herein enumerated or
otherwise, beyond the reasonable control and without the fault or negligence of
the Party failing to perform, that wholly or partly prevent the Work to be
performed under this Agreement. The settlement of strikes or lockouts or
industrial disputes or disturbances shall be entirely within the discretion of
the Party having the difficulty, and the above requirement that any Force
Majeure shall be remedied with all reasonable dispatch shall not require the
settlement of strikes or lockouts by acceding to the demands of the opposing
Party therein when such course is inadvisable in the discretion of the Party
having the difficulty.
18

--------------------------------------------------------------------------------

    


Section 14.Conduct of Operations
14.1    Contractor’s Conduct of Operations
Contractor shall conduct its Work hereunder in accordance with this Agreement
and in a manner determined in a safe, careful, good workmanlike manner and at
all times use commercially reasonable efforts to comply with Federal Mine Safety
and Health Administration regulations and all other Applicable Laws as well as
any environmental or RRC permits or requirements; provided, however, that
Contractor shall have the right to contest in good faith through appropriate
legal proceedings the validity or applicability of any Applicable Laws; and
further, provided, however, Contractor shall not be in default in the
performance of its obligations under this Agreement if and to the extent such
failure to perform its obligations is due to (a) an event of Force Majeure or
(b) the failure of Owner to perform its obligations hereunder.
14.2    Contractor’s Performance
Contractor represents that its management and supervisory personnel and a major
portion of its other professional employees shall be well qualified and trained
personnel with established credentials in work similar to the Work and that it
shall utilize and exercise high standards of surface lignite mining practices
and mine reclamation practices in the performance of all of its undertakings and
obligations reflected in this Agreement.
14.3    Equipment
14.3.1    Owner hereby grants to Contractor a license to use the Owner Equipment
to perform Contractor’s obligations under this Agreement. Contractor shall use
the Owner Equipment at the Mine (i) as it sees fit in its sole discretion,
consistent with the applications for which such Owner’s Equipment was designed
and manufactured, (ii) in accordance with the manufacturer’s operating and
maintenance guideline, guide books, and manuals, and (iii) so as to cause the
Owner Equipment to be in good repair and operating condition and in
substantially the same condition as Contractor received such Owner Equipment,
subject to ordinary wear and tear associated with fully performing the Work.
14.3.2    Upon Contractor no longer operating any Owner Equipment or Contractor
Equipment at the Mine, North American Coal, in its sole discretion, shall have
the right to purchase, and Owner shall have the obligation to sell to North
American Coal, any or all of the Owner Equipment so identified in Exhibit D at
purchase prices equal to the fair market value of the Owner Equipment as
determined by a third-party appraiser agreed upon by North American Coal and
Owner; provided that, after Contractor is no longer operating such Owner
Equipment, Owner shall have discretion to relocate certain Owner Equipment to
its Affiliate’s locations in Louisiana including the Five Forks mine facility
located in Saline, Louisiana, the Red River Plant facility located in Coushatta,
Louisiana, or the Natchitoches Processing Facility located in Natchitoches,
Louisiana, as set forth on Exhibit D, and North American Coal’s right to
purchase any such moved equipment shall not apply. Such third-party appraiser’s
determination shall be rendered within thirty (30) days of his or her engagement
and shall be final. In the event the
19

--------------------------------------------------------------------------------

    
Parties are unable to agree upon a mutually agreeable third-party appraiser
within thirty (30) days of North American Coal notifying Owner of North American
Coal’s intent to exercise its right to purchase Owner Equipment, North American
Coal and Owner shall each select a third-party appraiser and then the two
selected third-party appraisers shall then select a third third-party appraiser.
The third third-party appraiser shall determine the fair market values of the
Owner Equipment to be used as the purchase prices of the Owner Equipment and
such appraiser’s determination shall be rendered within thirty (30) days of his
or her engagement and shall be final.
Section 15.Defaults; Remedies
15.1    Contractor Default
15.1.1    For the purposes of this Agreement, any one of the following events is
a “Contractor Default”:
(a)Contractor fails to perform the Work in accordance with the performance
standards contained in Section 14.1, and such failure continues unremedied for
[*] Days after Owner has provided notice thereof to Contractor;
(b)Contractor shall commence a voluntary case under any chapter of the Federal
Bankruptcy Code, or shall consent to (or fail to controvert in a timely manner)
the commencement of an involuntary case against Contractor under such Code;
(c)Contractor shall institute proceedings for liquidation, rehabilitation,
readjustment or composition (or for any related or similar purpose) under any
law other than the Federal Bankruptcy Code, or shall consent to (or fail to
controvert in a timely manner) the institution of any such proceedings against
Contractor;
(d)Contractor shall be insolvent (within the meaning of any applicable law), or
shall be unable, or shall admit in writing its inability, to pay its debts
generally as they come due, or shall make an assignment for the benefit of
creditors or enter into any arrangement for the adjustment or composition of
debts or claims;
(e)A court or other governmental authority or agency having jurisdiction in the
premises shall enter a decree or order (i) for the appointment of a receiver,
liquidator, assignee, trustee or sequestrator (or other similar official) of
Contractor or of any part of the property of such person or for the winding-up
or liquidation of the affairs of such person, and such decree or order shall
remain in force undischarged and unstayed for a period of more than [*] Days, or
(ii) for the sequestration or attachment of any property of Contractor without
its unconditional return to the possession of such person, or its unconditional
release from such sequestration or attachment, within [*] Days thereafter;
(f)A court having jurisdiction in the premises shall enter an order for relief
in an involuntary case commenced against Contractor under the Federal Bankruptcy
Code, and such order shall remain in force undischarged and unstayed for a
period of more than [*] Days;
20

--------------------------------------------------------------------------------

    
(g)A court or other governmental authority or agency having jurisdiction in the
premises shall enter a decree or order approving or acknowledging as properly
filed or commenced against Contractor a petition or proceedings for liquidation,
rehabilitation, readjustment or composition (or for any related or similar
purpose) under any law other than the Federal Bankruptcy Code, and any such
decree or order shall remain in force undischarged and unstayed for a period of
more than [*] Days;
(h)The RRC directs Contractor to cease operations as a result of an Affiliate of
Contractor failing to comply with Applicable Law [*] and such restriction
remains in place for a period of more than [*] Days; or
(i)Contractor shall take corporate action for the purpose or with the effect of
authorizing, acknowledging or confirming the taking or existence of any action
or condition specified in paragraphs (c), (d) or (e) of this Section 15.1.1.
15.1.2    Notwithstanding anything herein to the contrary, if Owner claims that
a Contractor Default of the nature described in this Section 15.1.1 has occurred
and is continuing, Contractor shall have [*] Days (notwithstanding the
provisions of Section 17) after its receipt of notice from Owner of such
Contractor Default to perform the following:
(a)Correct such Contractor Default, or, if such Contractor Default is not
correctable within such [*] Day period, to submit to Owner for its approval,
which approval shall not be unreasonably withheld, a plan and timetable for
correcting such Contractor Default. If such Contractor Default is not corrected
within such time, or any extended time approved by Owner, which approval shall
not be unreasonably withheld, Owner’s remedies provided for herein shall
thereupon be fully available; or
(b)Give Owner notice that Contractor disputes that such Contractor Default has
occurred and is continuing and that Contractor is submitting the matter to the
dispute resolution in accordance with the provisions of Section 17. If dispute
resolution is so sought, Contractor shall not be deemed in default until the
matter has been determined finally as set out under the provisions of Section
17.
15.2    Remedy of Owner Upon Contractor Default
Upon the occurrence of any Contractor Default identified in Section 15.1, Owner
shall immediately suspend all further sums payable to Contractor or North
American Coal until the Contractor Default is resolved, and Contractor shall be
responsible for any fees or penalties that may accrue or be levied against Owner
as a result of such Contractor Default. Further, subject to the notice and cure
provisions of Section 15.1.2, Owner, in its discretion (and in addition to any
other rights or remedies available to Owner) may terminate this Agreement, in
which event this Agreement shall terminate on the date specified in a written
termination notice from Owner to Contractor. If Owner elects to terminate this
Agreement pursuant to this Section 15.2, Owner shall have the right to pursue
any and all remedies available to Owner pursuant to this Agreement.
21

--------------------------------------------------------------------------------

    


15.3    Limitations on Owner’s Rights Under Section 15
Notwithstanding anything to the contrary contained in Section 15, Owner shall
not have the right to exercise its rights under Section 15.2 if a Contractor
Default of the nature described in Section 15.1.1 has occurred and is continuing
as a result of any of the following:
(a)any failure by Owner to carry out its obligations under this Agreement,
provided that Contractor provided notice to Owner of such failure to carry out
its obligation; or
(b)any failure by Owner to pay to Contractor any sum due Contractor from Owner
pursuant to this Agreement, except as allowed under Section 15.2; or
(c)Contractor’s compliance with any directions and/or prohibitions of Owner to
Contractor contrary to Contractor’s recommendations and advice as to the Work;
or
(d)an objectively reasonable difference between Contractor and governmental
authorities as to the interpretation of Applicable Laws, impossibility of
compliance therewith, or Owner’s consent to non-compliance such that a
reasonable person in the position of Contractor would agree with such position.
15.4    Owner Default
15.4.1    For the purposes of this Agreement, any one of the following events is
an “Owner Default”:
(a)Owner fails to pay Contractor any amount due under this Agreement that is not
the subject of a bona fide dispute, and such failure continues unremedied for
[*] Days after notice thereof by Contractor to Owner;
(b)Owner, without Contractor’s consent, fails to perform any of its other
obligations hereunder;
(c)Owner shall commence a voluntary case under any chapter of the Federal
Bankruptcy Code, or shall consent to (or fail to controvert in a timely manner)
the commencement of an involuntary case against Owner under such Code;
(d)Owner shall institute proceedings for liquidation, rehabilitation,
readjustment or composition (or for any related or similar purpose) under any
law other than the Federal Bankruptcy Code, or shall consent to (or fail to
controvert in a timely manner) the institution of any such proceedings against
Owner;
(e)Owner shall be insolvent (within the meaning of any applicable law), or shall
be unable, or shall admit in writing its inability, to pay its debts generally
as they
22

--------------------------------------------------------------------------------

    
come due, or shall make an assignment for the benefit of creditors or enter into
any arrangement for the adjustment or composition of debts or claims;
(f)A court or other governmental authority or agency having jurisdiction in the
premises shall enter a decree or order (i) for the appointment of a receiver,
liquidator, assignee, trustee or sequestrator (or other similar official) of
Owner or of any part of the property of such person or for the winding-up or
liquidation of the affairs of such person, and such decree or order shall remain
in force undischarged and unstayed for a period of more than [*] Days, or (ii)
for the sequestration or attachment of any property of Owner without its
unconditional return to the possession of such person, or its unconditional
release from such sequestration or attachment, within [*] Days thereafter;
(g)A court having jurisdiction in the premises shall enter an order for relief
in an involuntary case commenced against Owner under the Federal Bankruptcy
Code, and such order shall remain in force undischarged and unstayed for a
period of more than [*] Days;
(h)A court or other governmental authority or agency having jurisdiction in the
premises shall enter a decree or order approving or acknowledging as properly
filed or commenced against Owner a petition or proceedings for liquidation,
rehabilitation, readjustment or composition (or for any related or similar
purpose) under any law other than the Federal Bankruptcy Code, and any such
decree or order shall remain in force undischarged and unstayed for a period of
more than [*] Days; or
(i)Owner shall take corporate action for the purpose or with the effect of
authorizing, acknowledging or confirming the taking or existence of any action
or condition specified in paragraphs (c), (d) or (e) of this Section 15.4.1.
15.4.2    Notwithstanding anything herein to the contrary, if Contractor claims
that an Owner Default of the nature described in Section 15.4.1 (excluding Owner
defaults of the nature described in paragraph (a) of Section 15.4.1) has
occurred and is continuing, Owner shall have [*] Days (notwithstanding the
provisions of Section 17) after its receipt of notice from Contractor of such
Owner Default to perform the following:
(a)Correct such Owner Default, or, if such Owner Default is not correctable
within such [*] Day period, to submit to Contractor for its approval, which
approval shall not be unreasonably withheld, a plan and timetable for correcting
such Owner Default. If such Default is not corrected within such time, or any
extended time approved by Contractor, Contractor’s remedies provided for herein
shall thereupon be fully available; or
(b)Give Contractor notice that Owner disputes that such Owner Default has
occurred and is continuing and that Owner is submitting the matter to the
dispute resolution in accordance with the provisions of Section 17. If dispute
resolution is so sought, Owner shall not be deemed in default until the matter
has been determined finally determined as set out under the provisions of
Section 17; or
23

--------------------------------------------------------------------------------

    
(c)With respect to an Owner Default of the nature described in Sections
15.4.1(c) through 15.4.1(i), Owner, pursuant to Section 19, assigns this
Agreement to the surety or sureties that are underwriting the Reclamation Bond
or the RRC.
15.5    Remedy of Contractor Upon Owner Default
15.5.1    Upon the occurrence of any Owner Default and subject to the notice and
cure provisions of Section 15.4.2, Contractor, in its discretion (and in
addition to any other rights or remedies available to Contractor) may terminate
this Agreement, in which event this Agreement shall terminate on the date
specified in a written termination notice from Contractor to Owner.
Notwithstanding anything to the contrary herein, upon the failure of Owner to
make any payment when due, Contractor, after [*] Business Days’ prior written
notice to Owner, shall have the right to immediately suspend the performance of
Contractor’s obligations under this Agreement until Owner remedies such payment,
unless Owner has cured such payment failure prior to the expiration of such [*]
Business Days. If Contractor elects to terminate this Agreement, Contractor also
shall have the right to pursue any and all remedies available to Contractor in
equity or at law for any Owner Default.
15.5.2    Upon the occurrence of any Owner Default and subject to the notice and
cure provisions of Section 15.4.2, Contractor or an Affiliate of Contractor
shall have a right of first refusal to acquire certain or all assets of the Mine
for the consideration and on the other terms and conditions at which Owner is
willing to sell the Mine or such assets to a third party.
15.5.3    In the event that this Agreement terminates (except for a termination
due to a Contractor Default) prior to the completion of the Post-Mining
Reclamation, and thereafter lignite is mined from the Eight Mile Area of
Interest by or for Owner or any of its Affiliates, Owner shall pay Contractor a
production payment equal to [*] per ton, expressed in December 2018 dollars,
with respect to all lignite so mined through December 31, 2039. The production
payment shall be escalated in the same manner as the G&A Amount, as provided in
Section 7.2(a)(iv)(cc) of the Amended and Restated LMA, dated as of May 8, 2019,
during the term of this Agreement and, if it becomes payable, during the payment
term.
15.6    Limitations on Contractor’s Rights Under Section 15
15.6.1    Notwithstanding anything to the contrary contained in Section 15,
Contractor shall not have the right to exercise its rights under
Section 15.4.2(c) if an Owner Default of the nature described in Section 15.4.1
has occurred and is continuing as a result of any failure by Contractor to carry
out its obligations under this Agreement.
Section 16.Effect of Waiver
Waiver by either Party of any breach by the other of any of the terms and
provisions hereof or failure to exercise any option or right hereunder shall not
be deemed to be a waiver of such breach, option or right on any other occasion
of the same, nor a waiver of breach of any other term or condition nor a waiver
of any other right to exercise any option or right.
24

--------------------------------------------------------------------------------

    
Section 17.Dispute Resolution
17.1    Except as otherwise provided in this Agreement, any dispute between the
Parties arising out of this Agreement (including failure to agree on matters
slated to be determined by mutual agreement) for which the ultimate resolution
is not expressly provided by this Agreement shall be resolved as follows.
Authorized Representatives of the Parties shall first make a diligent good faith
attempt to resolve the dispute by mutual agreement. If the initial Authorized
Representatives of the Parties fail to resolve the dispute within fourteen (14)
days, senior representatives from each Party will meet to resolve the dispute.
If the senior representatives are unable to resolve the dispute in fourteen (14)
days, such dispute shall be subject to the remaining provisions below and in
Section 24.
17.2    THE PARTIES MUTUALLY CONSENT TO THE JURISDICTION OF THE FEDERAL AND
STATE COURTS IN HARRISON COUNTY, TEXAS. THE PARTIES MUTUALLY AGREE THAT THIS
AGREEMENT IS A "MAJOR TRANSACTION" WITHIN THE MEANING OF THE TEXAS CIVIL
PRACTICE AND REMEDIES CODE § 15.020.
17.3    [Reserved.]
17.4    [Reserved.]
17.5    [Reserved.]
17.6    The existence of a dispute that has or may become the subject of the
dispute resolution provisions contained in this Section 17 shall in no way
excuse either Owner or Contractor from performing its obligations under this
Agreement, and each of the Parties shall continue to perform in accordance with
the terms of this Agreement irrespective of the existence of any such dispute.
Section 18.[Reserved.]
Section 19.Assignment
This Agreement shall inure to the benefit of and be binding upon the Parties
hereto and their respective successors and permitted assigns; provided, however,
that this Agreement may not be assigned by either Contractor or Owner without
the written consent of the other, which consent shall not be unreasonably
withheld, except that either Party may assign its interest in this Agreement
without the consent of the other Party in the event of a pledge, assignment or
other security arrangement to secure indebtedness incurred for the purpose of or
in connection with the performance under this Agreement. For purposes of the
foregoing sentence, a merger, consolidation, sale of stock (or equivalent equity
interests or ownership interests) resulting in a change of control of a Party,
or the sale of substantially all of the assets of the assigning Party or other
similar transaction resulting in a change in control of a Party, shall
constitute an assignment of this Agreement by such Party. Notwithstanding
anything to the contrary in this Section 19,
25

--------------------------------------------------------------------------------

    
Owner may, in its sole discretion and without the need for any prior approval,
assign this agreement to the surety or sureties that are underwriting the
Reclamation Bond or the RRC.
Section 20.Notices
20.1    Owner, Contractor and North American Coal each hereby appoint the
authorized representative (“Authorized Representative”) set forth in this
Section 20 to receive notice on behalf of Owner and Contractor.
20.2    Any notice, required or permitted under this Agreement shall be in
writing and shall be deemed to have been duly given when actually delivered to
the Authorized Representative of Owner, Contractor or North American Coal (as
hereinafter provided). All notices shall be delivered pursuant to the following
information:
20.2.1    Contractor’s Authorized Representative:

Caddo Creek Resources Company, L.L.C.[*][*][*][*]

with a copy to:

The North American Coal Corporation[*][*][*][*][*]



20.2.2    Owner’s Authorized Representative:

Marshall Mine, LLC[*][*][*]



with a copy to:

ADA Carbon Solutions (Operations), LLC[*][*][*]



26

--------------------------------------------------------------------------------

    
20.3    For purposes of this Section 20, notice shall be deemed to be “actually
delivered” (i) when delivered personally to the Authorized Representative, (b)
when sent to the Authorized Representative or by electronic mail (provided such
notice is also sent via US Mail or by reputable express courier services
(charges prepaid)) if delivered during normal business hours of the Authorized
Representative, otherwise on the next Business Day, (c) one (1) Business Day
after the date when sent to the Authorized Representative by reputable express
courier service (charges prepaid), or (d) seven (7) Business Days after the date
when mailed to the Authorized Representative by certified or registered mail,
return receipt requested and postage prepaid. Such notices shall be sent to the
address provided for the Authorized Representative pursuant to Section 20.2 or
to such other address as any Party hereto may, from time to time, designate in a
notice delivered pursuant to the terms of this Section 20.
20.4    Each Party shall have the right to change its Authorized Representative
by giving ten (10) Days’ advance notice to the other Party.
Section 21.Representations and Warranties of Contractor, Owner and North
American Coal
As of the Effective Date, the Parties hereby provide representations and
warranties as set forth below:
21.1    Contractor represents and warrants to Owner that (i) Contractor is a
limited liability company and a direct wholly-owned subsidiary of North American
Coal and is validly existing and in good standing under the laws of the state of
Nevada and is qualified to do business in the state of Texas, (ii) the execution
and delivery of this Agreement by Contractor and the performance of its
obligations hereunder have been duly authorized by the managers of Contractor,
(iii) neither the execution and delivery of this Agreement nor the performance
of its obligations hereunder by Contractor shall, or after the lapse of time or
giving of notice shall, conflict with, violate or result in a breach of, or
constitute a default under the certificate of formation or the limited liability
company agreement of Contractor or any Applicable Laws, or conflict with,
violate or result in a breach of or constitute a default under any material
agreement to which it is a party or by which it or any of its properties is
bound, or any judgment, order, award or decree to which Contractor is a party or
by which it is bound, or require any approval, consent, authorization or other
action by any court, governmental authority or regulatory body or any creditor
of Contractor or any other person or entity, (iv) this Agreement constitutes a
valid and binding obligation of Contractor and is enforceable against Contractor
in accordance with its terms, except as such enforceability may be limited by
(1) applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting the enforcement of creditors’ rights generally and (2)
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law), and (v) there is no material
action, proceeding or investigation pending, or, to the best knowledge of
Contractor, threatened against it.
21.2    Owner represents and warrants to Contractor that (i) Owner is a limited
liability company and a direct wholly-owned subsidiary of ADA Carbon Solutions
(Operations), LLC and is duly organized, validly existing and in good standing
under the laws of the State of Delaware and is qualified to do business in the
state of Texas, (ii) the execution and delivery of
27

--------------------------------------------------------------------------------

    
this Agreement by Owner and the performance of its obligations hereunder have
been duly authorized by all requisite action, (iii) neither the execution and
delivery of this Agreement nor the performance of its obligations hereunder by
Owner shall, or after the lapse of time or giving of notice shall, conflict
with, violate or result in a breach of, or constitute a default under the
articles of organization or limited liability company agreement of Owner or any
Applicable Laws or conflict with, violate or result in the breach of or
constitute a default under any material agreement to which it is a party or by
which it or any of its properties is bound, or any judgment, order, award or
decree to which Owner is a party or by which it is bound, or require any
approval, consent, authorization or other action by any court, governmental
authority or regulatory body or any creditor of Owner or any other person or
entity, (iv) this Agreement constitutes a valid and binding obligation of Owner
and is enforceable against Owner in accordance with its terms, except as such
enforceability may be limited by (1) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (2) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law),
(v) there is no action, proceeding or investigation pending, or, to the best
knowledge of Owner, threatened against it, (vi) Owner has and shall have during
the term of this Agreement all fee, leasehold and other interests in real
property that are required to allow Contractor to perform its obligations under
this Agreement, and (vii) Owner, in the Acquisition, acquired all of the
equipment at, and real property assets of, the Mine that were owned by Owner as
of May 31, 2020. Owner and its Affiliates shall use commercially reasonable
efforts to promptly take, or cause to be taken, all actions and to do, or cause
to be done, all things necessary, proper or advisable to obtain RRC approval
with respect to the Acquisition as soon as reasonably practicable.
21.3    North American Coal represents and warrants to Owner that (i) North
American Coal is a corporation and is validly existing and in good standing
under the laws of the state of Delaware and is qualified to do business in the
state of Texas, (ii) the execution and delivery of this Agreement by North
American Coal and the performance of its obligations hereunder have been duly
authorized by all requisite action, (iii) neither the execution and delivery of
this Agreement nor the performance of its obligations hereunder by North
American Coal shall, or after the lapse of time or giving of notice shall,
conflict with, violate or result in a breach of, or constitute a default under
the certificate of incorporation or bylaws of North American Coal or any
Applicable Laws, or conflict with, violate or result in a breach of or
constitute a default under any material agreement to which it is a party or by
which it or any of its properties is bound, or any judgment, order, award or
decree to which North American Coal is a party or by which it is bound, or
require any approval, consent, authorization or other action by any court,
governmental authority or regulatory body or any creditor of North American Coal
or any other person or entity, (iv) this Agreement constitutes a valid and
binding obligation of North American Coal and is enforceable against North
American Coal in accordance with its terms, except as such enforceability may be
limited by (1) applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally and
(2) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law), and (v) there is no action,
proceeding or investigation pending, or, to the best knowledge of North American
Coal, threatened against it.
28

--------------------------------------------------------------------------------

    
21.4    ADA represents and warrants to Contractor that (i) ADA is a limited
liability company and is validly existing and in good standing under the laws of
the state of Delaware, (ii) the execution and delivery of this Agreement by ADA
and the performance of its obligations hereunder have been duly authorized by
all requisite action, (iii) neither the execution and delivery of this Agreement
nor the performance of its obligations hereunder by ADA shall, or after the
lapse of time or giving of notice shall, conflict with, violate or result in a
breach of, or constitute a default under the certificate of formation or limited
liability company agreement of ADA or any Applicable Laws, or conflict with,
violate or result in a breach of or constitute a default under any material
agreement to which it is a party or by which it or any of its properties is
bound, or any judgment, order, award or decree to which ADA is a party or by
which it is bound, or require any approval, consent, authorization or other
action by any court, governmental authority or regulatory body or any creditor
of ADA or any other person or entity, (iv) this Agreement constitutes a valid
and binding obligation of ADA and is enforceable against ADA in accordance with
its terms, except as such enforceability may be limited by (1) applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and (2) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law), (v) there is no action, proceeding or
investigation pending, or, to the best knowledge of ADA, threatened against it
and (vi) ADA and Owner have the sole right to bring any and all suits, actions,
causes of action, demands and claims arising under the Amended and Restated LMA
or related to the performance of the Amended and Restated LMA prior to the
Effective Date.


Section 22.Proprietary and Confidential Data; Publications and Photographs
22.1    Proprietary and Confidential Data
22.1.1    Each Party has and shall furnish the other Party with data or other
information which is proprietary and/or confidential. The receiving Party shall
have the right to use or disclose to third parties such proprietary and/or
confidential data only, in its sole best judgment, for the purposes of
licensing, construction, operation or maintenance as is required by Applicable
Laws and does not have the right to publish or otherwise disclose it to third
parties for any reason without written approval of the disclosing Party. If a
dispute arises between the Parties with respect to any work, either Party may
disclose the other’s proprietary and/or confidential data on a confidential
basis to any expert provided that such expert sign a statement agreeing not to
further disclose such proprietary and/or confidential data.
22.1.2    Proprietary and confidential information shall not include, however,
information of either Party that (i) is already in the public domain through no
act of the Party that received such information from the disclosing Party, as
demonstrated by written or other tangible evidence, (ii) becomes generally
available to the public other than as a result of a disclosure by the receiving
Party or its Authorized Representative(s) or (iii) becomes available to the
receiving Party on a non-confidential basis from a person other than the
disclosing Party (or its Authorized Representative(s)) who is not otherwise
bound by a confidentiality agreement with the disclosing Party and who has an
independent right to such information.
29

--------------------------------------------------------------------------------

    
22.1.3    Notwithstanding anything in this Section 22.1 to the contrary, either
Party shall have the right to disclose such proprietary and/or confidential data
to any governmental authorities when required by same but shall exert reasonable
effort to secure confidential treatment of such data to be so disclosed.
22.2    Public Disclosures
Neither Party shall publish or release any photographs, make any announcement or
release any information relating to the other Party or any of its Affiliates,
this Agreement or any discussions between the Parties to any member of the
public or press unless prior written consent is obtained from the other Party,
which consent shall not be unreasonably withheld; provided, however, that either
Party may disclose this Agreement and its related documents (a) to its
employees, directors, shareholders, members, Affiliates, accountants, attorneys,
auditors, insurers, potential investors and potential lenders, and/or (b) to any
governmental authority having jurisdiction over such Party to the extent
necessary for such Party to comply with its obligations to the governmental
authority in which event such Party shall notify the other Party as far in
advance as reasonably possible of the anticipated disclosure to such
governmental authority; provided, further, however, that a Party that has, or
has an Affiliate that has, securities that are publicly traded may issue a press
release or make a public disclosure without the consent of the other Party to
the extent that the release or disclosure is required by applicable securities
laws. If a Party determines that it is required by applicable securities laws to
issue any such press release or make any such disclosure, it shall provide
notice to the other Party reasonably in advance of the release or disclosure.
22.3    Damages for Disclosure
Any breach of the covenants made in Section 22 shall subject the breaching Party
to payment for damages.
Section 23.Waivers, Remedies and Amendments
23.1    Exclusive Remedies; Limitations on Damages
23.1.1    The remedies provided for in this Agreement are the exclusive remedies
of the Parties for violation of the terms and conditions of this Agreement. No
Party shall seek, and each Party hereby waives the right to seek, and agrees to
prevent its Affiliates from seeking, any other remedies, whether available at
law, in equity or otherwise, except where expressly provided for by the terms of
this Agreement. Except as set forth in this Section 23.1.1 and Section 23.1.2,
each Party hereby agrees that only the actual damages suffered by a Party shall
be sought and may be recovered, and that none of the following types of damages
shall be sought or recovered: consequential, indirect, exemplary and punitive
damages, lost profits or revenues, and all similar types of damages and
remedies.
23.1.2     If this Agreement prematurely terminates prior to the completion of
the Work for any reason other than a Contractor Default, Owner, in addition to
the amounts payable under Section 15.5, shall pay promptly to Contractor the
Agreed Damages. “Agreed Damages” shall
30

--------------------------------------------------------------------------------

    
mean if this Agreement terminates (i) on or prior to December 31, 2021, [*] of
the remaining Progress Payments outstanding and [*] of all then-remaining
Quarterly Fees not yet paid under the Agreement, (ii) on or prior to December
31, 2022, [*] of the remaining Progress Payments outstanding and [*] of all
then-remaining Quarterly Fees not yet paid under the Agreement and (iii) on
January 1, 2023 or thereafter, [*] of the remaining Progress Payments and [*] of
all then remaining Quarterly Fees not yet paid under the Agreement. Owner agrees
that the Agreed Damages are a reasonable measure of the damages suffered by
Contractor in the event this Agreement terminates prior to the end of the
primary term of this Agreement. As such, the Agreed Damages constitute
reasonable liquidated damages and not a penalty.
23.2    Amendments
Any modification or amendment of the terms and provisions of this Agreement
shall be valid and effective only if and when made in writing and duly executed
by the Parties.
Section 24.Governing Law
This Agreement shall be governed by, and construed and interpreted in accordance
with the laws of the State of Texas without regard to its conflicts of laws
principles.
Section 25.Relationship of the Parties
25.1    Owner and Contractor agree that Contractor, in performing its
obligations hereunder, shall be an independent contractor, and not the agent,
servant or employee of Owner. Nothing contained in this Agreement shall be
construed to constitute or create a joint venture, trust, mining partnership,
commercial partnership, fiduciary relationship or other relationship between
Owner and Contractor whereby either Party would be liable for the acts and deeds
of the other Party hereto, except as specifically set forth herein.
25.2    Contractor shall be responsible for all acts and omissions of
subcontractors, its and their suppliers and of personnel employed in the
performance of Contractor’s obligations under this Agreement and shall be
specifically responsible for sufficient and competent supervision and inspection
to assure compliance in every respect with the requirements of this Agreement.
25.3    There shall be no contractual relationship between any subcontractor or
supplier and Owner arising out of or by virtue of this Agreement.
25.4    No provision of this Agreement is intended to be, or is to be construed
to be, for the benefit of any third party.
25.5    (a)    Contractor shall indemnify, hold harmless and defend Owner, its
successors and assigns and Affiliates of Owner, from and against any demand,
claim, action or cause of action, liability, damage and loss including, without
limitation, interest, penalties and attorney’s fees and expenses, asserted
against, relating to, imposed upon or incurred by Owner or its Affiliates by
reason of or resulting from claims by any third party for (i) bodily injury
(including death), (ii) property damage (including, but not limited to, loss of
use thereof), or (iii) damage to the environment, in each case, caused by or
resulting from Contractor’s breach of this Agreement, the willful misconduct of
Contractor or any of its subcontractors, or the failure
31

--------------------------------------------------------------------------------

    
of Contractor or any of its subcontractors to perform in a manner consistent
with commercially reasonable surface lignite mining practices or mine
reclamation practices. For the purposes of clause of the preceding sentence,
“third party” shall include employees of Owner and Owner’s Affiliates.
(b)    Owner agrees, however, that Contractor shall not be obligated to so
indemnify, hold harmless or defend Owner or its respective successors and
assigns to the extent (1) any loss or liability with respect to which Contractor
is not covered by insurance, unless the absence of insurance results from the
failure of Contractor to provide the insurance that Owner required Contractor to
provide in accordance with the terms of this Agreement, or (2) any loss or
liability in excess of the amount which is covered by insurance, including the
amount of any deductible, unless such deductible is higher or the insurance
limits are lower than the deductible or limits that Owner required Contractor to
maintain in accordance with this Agreement. Notwithstanding anything to the
contrary in Section 25.5(a) or Section 25.5(b), to the extent Contractor
breaches this Agreement, Contractor shall indemnify, hold harmless or defend
Owner or its respective successors and assigns for losses and liabilities
out-of-pocket in an aggregate amount not to exceed [*] in addition to any
amounts covered by insurance pursuant to the preceding sentence.
(c)    Any disputes arising under this Section 25.5 shall not be subject to
Section 17 of this Agreement.
25.6    (a)    Owner shall indemnify, hold harmless and defend Contractor, its
successors and assigns and Affiliates of Contractor, from and against any
demand, claim, action or cause of action, liability, damage and loss including,
without limitation, interest, penalties and attorney’s fees and expenses,
asserted against, relating to, imposed upon or incurred by Contractor or its
Affiliates by reason of or resulting from claims by any third party for (i)
bodily injury (including death), (ii) property damage (including, but not
limited to, loss of use thereof), or (iii) damage to the environment, in each
case, caused by or resulting from Owner’s breach of this Agreement, or the
willful misconduct of Owner or its subcontractors. As used in the preceding
sentence, “third party” shall include employees of Contractor and Contractor’s
Affiliates.
(b)    Any disputes arising under this Section 25.6 shall not be subject to
Section 17 of this Agreement.
25.7    Notwithstanding anything in this Agreement, to the contrary, the Parties
agree that the indemnity provisions set forth in Section 25.5 and 25.6 above are
not intended to, nor shall they be construed to operate as, a limitation of any
insurance coverages acquired by either Owner or by Contractor which cover and
affect the operation of the Mine by Contractor.
Section 26.Limitations of Contractor’s Functions
During the term of this Agreement, Contractor shall have the right to cooperate
with and permit its personnel to perform any work or services for Affiliates of
Contractor, provided such activities do not interfere with Contractor’s ability
to perform its obligations hereunder. Subject to the immediately preceding
sentence, until this Agreement expires or is terminated, and Contractor has
fully completed all of its obligations under this Agreement, Contractor shall
not perform any work or services, enter into any employment contracts or any
agreements with third-
32

--------------------------------------------------------------------------------

    
parties, undertake any obligations or liabilities or expend any funds or engage
in any activities except those which are directly related to the performance of
Contractor’s obligations under this Agreement.
Section 27.Miscellaneous
27.1    Headings Not to Affect Construction; Gender
The headings to the respective sections and paragraphs of this Agreement are
inserted for convenience of reference, and are neither to be taken to be any
part of the provisions hereof nor to control or affect the meaning, construction
or effect of the same. As used herein, any gender shall include any other
gender, the singular shall include the plural, and the plural shall include the
singular, wherever appropriate.
27.2    Entire Agreement
This Agreement contains the entire agreement between the Parties hereto in
respect of the subject matter hereof, and supersedes all prior understandings or
agreements between such Parties with respect to the subject matter hereof.
27.3    Severability
The invalidity or unenforceability of any particular provision of this Agreement
shall not affect the other provisions hereof unless it substantially and
adversely affects the value of this Agreement to one of the Parties; and in the
absence of any such substantial and adverse effect, this Agreement shall be
construed in all respects as if such invalid or unenforceable provision were
omitted.
27.4    Expenses
Except as otherwise expressly provided in this Agreement, each Party shall pay
its own expenses in connection with the authorization, preparation, execution,
and delivery of this Agreement, including, without limitation, all fees and
expenses of agents, representatives, counsel and accountants.
27.5    Attorneys’ Fees
Should Contractor or Owner employ an attorney or attorneys to institute a legal
proceeding against the other Party for the purpose of enforcing any of the
provisions hereof or protecting its interest in any manner arising under this
Agreement, the non-prevailing Party in any such proceeding (the finality of
which is not legally contested) shall pay to the prevailing Party all reasonable
costs, damages and expenses, including reasonable attorney’s fees, expended or
incurred by such prevailing Party in connection with such proceeding; provided
that the total amount so paid to the prevailing Party in any such proceeding
shall not exceed [*]. In the event Owner in any such proceeding is the
prevailing Party and any of such costs, damages and expenses of Owner expended
or incurred in connection with any such proceeding is required to be paid by
Contractor to Owner, then in such event those costs of Owner, together with the
costs, damages and expenses of Contractor, including attorney’s fees, expended
or incurred by Contractor in connection with such proceeding shall be borne or
paid solely by Contractor.
33

--------------------------------------------------------------------------------

    
27.6    Preparation
This Agreement has been negotiated at arms’ length, and each Party has had the
opportunity to be represented by independent legal counsel in this transaction.
Accordingly, each Party waives any benefit under any rule of law or legal
decision that would require interpretation of any ambiguities in this Agreement
against the Party drafting it.
27.7    Exhibits
The Exhibits referred to in this Agreement are hereby incorporated in this
Agreement by this reference and constitute a part of this Agreement.
27.8    Survival
All provisions of this Agreement that by their nature extend beyond the
termination of this Agreement shall survive the termination of this Agreement
and shall remain in effect until all obligations are satisfied. Such provisions
include, without limitation, Section 6 (Mine Financial Arrangements), Section 7
(Compensation), Section 10 (Records and Audit), Section 14 (Conduct of
Operations), Section 16 (Effect of Waiver), Section 17 (Dispute Resolution),
Section 19 (Assignment), Section 20 (Notices), and Section 25.5 and Section 25.6
(Indemnification).
27.9    Signature
This Agreement may be executed in any number of counterparts, any of which may
be delivered via PDF, each of which when so executed and delivered shall be
deemed an original, and such counterparts together shall constitute one
instrument.
Section 28.[Reserved.]
Section 29.Uniform Rounding Practice
The Parties agree that the Uniform Rounding Practice shall be used in making
adjustments of the Compensation under this Agreement.
[Signatures on following page; remainder of page intentionally blank.]




34


--------------------------------------------------------------------------------

    
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the day and
year first above written.

CADDO CREEK RESOURCES COMPANY, L.L.C.By:/s/ Carroll L. DewingName:Carroll L.
DewingTitle:PresidentAttest:By:/s/ Matthew J. DilluvioName:Matthew J.
DilluvioTitle:Assistant Secretary




MARSHALL MINE, LLCBy:/s/ Greg MarkenName:Greg MarkenTitle:PresidentAttest:By:/s/
Ted SandersName:Ted SandersTitle:General Counsel and Corporate Secretary









--------------------------------------------------------------------------------

    
ADA CARBON SOLUTIONS (OPERATIONS), LLC
(as guarantor to Owner and with respect to Section 21.4 only)
By:/s/ Greg MarkenName:Greg MarkenTitle:PresidentAttest:By:/s/ Ted
SandersName:Ted SandersTitle:General Counsel and Corporate Secretary



THE NORTH AMERICAN COAL CORPORATION
(with respect to Sections 14.3.2, 19, 20, 21 and 23.2 only)
By:/s/ J.C. Butler, Jr.Name:J.C. Butler, Jr.Title:President and Chief Executive
OfficerAttest:By:/s/ John D. NeumannName:
John D. Neumann
Title:Vice President, General Counsel and Secretary









--------------------------------------------------------------------------------

Exhibit A
to
Second Amended and Restated Lignite Mining Agreement
dated September 30, 2020


Map Depicting the Eight Mile Area of Interest


adeslma093020exhibita1.jpg [adeslma093020exhibita1.jpg]
A-1




--------------------------------------------------------------------------------

Exhibit B
to
Second Amended and Restated Lignite Mining Agreement
dated September 30, 2020
Rate Sheet






[*]
B-1




--------------------------------------------------------------------------------

Exhibit C
to
Second Amended and Restated Lignite Mining Agreement
dated September 30, 2020
Form of Task Order




TASK ORDER FORM       
TASK NUMBER:         DATE:       
Capitalized terms used herein and not otherwise defined shall have the meaning
set forth in that certain Second Amended and Restated Lignite Mining Agreement,
dated September 30, 2020 (as amended, the “Agreement”)
Contractor agrees to undertake the following work for Owner:
General Scope of Task Order Services and Estimated Completion Dates:





Special terms applicable to Task Order Services:





Cost for Task*    $    
*Cost for Task Order Services to be determined in accordance with the Rate Sheet
set forth on Exhibit B of the Agreement
Prior Approved Changes    $     
Changes Approved Hereby    $     
    Total Cost    $    


C-1



--------------------------------------------------------------------------------

Exhibit C
to
Second Amended and Restated Lignite Mining Agreement
dated September 30, 2020
Form of Task Order




Parties’ Authorized Signatures:

CADDO CREEK RESOURCES COMPANY, L.L.C.By:Name:Title:

MARSHALL MINE, LLCBy:Name:Title:





C-2




--------------------------------------------------------------------------------

Exhibit D
to
Second Amended and Restated Lignite Mining Agreement
dated September 30, 2020
OWNER EQUIPMENT






[*]
D-1




--------------------------------------------------------------------------------

Exhibit E
to
Second Amended and Restated Lignite Mining Agreement
dated September 30, 2020
Inventory Values


[*]
E-1




--------------------------------------------------------------------------------

Exhibit F
to
Second Amended and Restated Lignite Mining Agreement
dated September 30, 2020
Example of Progress Payment Calculation


[*]


F-1




--------------------------------------------------------------------------------

Exhibit G
to
Second Amended and Restated Lignite Mining Agreement
dated September 30, 2020
Examples of Major Repairs


[*]


G-1

